
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(h)(h)
nq.doc


LOGO [g295111.jpg]


HEWLETT-PACKARD COMPANY
<PLAN>
STOCK OPTION AGREEMENT (NON-QUALIFIED)


        THIS AGREEMENT, dated <GRANT DATE> ("Grant Date") between
HEWLETT-PACKARD COMPANY, a Delaware corporation ("Company"), and <EMPNO> <NAME>
("Employee"), is entered into as follows:

WITNESSETH:

        WHEREAS, the Company has established the <PLAN> ("Plan"), a copy of
which can be found on the Stock Incentive Program Web Site at:
http://hrcms01.atl.hp.com:6047/public/pages/home/en_US/index.htm or by written
or telephonic request to the Company Secretary, and which Plan is made a part
hereof; and

        WHEREAS, the HR and Compensation Committee of the Board of Directors of
the Company or its delegates ("Committee") has determined that the Employee
shall be granted an option under the Plan as hereinafter set forth;

        NOW THEREFORE, the parties hereby agree that the Company grants the
Employee an option ("Option") to purchase <SHARES> shares of its $0.01 par value
voting Common Stock upon the terms and conditions set forth herein.

1.This Option is granted under and pursuant to the Plan and is subject to each
and all of the provisions thereof.

2.The Option price shall be <PRICE> per share.

3.This Option is not transferable by the Employee otherwise than by will or the
laws of descent and distribution, and is exercisable only by the Employee during
his lifetime. This Option may not be transferred, assigned, pledged or
hypothecated by the Employee during his lifetime, whether by operation of law or
otherwise, and is not subject to execution, attachment or similar process.

4.This Option may not be exercised before the first anniversary of the date
hereof, nor may it be exercised as to more than one-fourth the number of shares
covered herein before the second anniversary hereof, nor may it be exercised as
to more than one-half of the number of shares covered herein before the third
anniversary hereof, nor may it be exercised as to more than three-fourths the
number of shares covered herein before the fourth anniversary hereof.
Notwithstanding the foregoing, this Option shall be exercisable in full upon the
retirement of the Employee because of age or permanent and total disability, or
upon his death. (vest#2)

5.This Option will expire eight (8) years from the Grant Date, unless sooner
terminated or canceled in accordance with the provisions of the Plan. This means
that this Option must be exercised, if at all, before <EXPIRE DATE>. You must
exercise your award, if at all, on a day the New York Stock Exchange is open for
trading and before the expiration date herein. The Employee shall be solely
responsible for exercising this Option, if at all, prior to its expiration date.
The Company shall have no obligation to notify the Employee of this Option's
expiration.

6.This Option may be exercised by delivering to the Secretary of the Company at
its head office a written notice stating the number of shares as to which the
Option is exercised or by any other method the Committee has approved; provided,
however, that no such exercise shall be with respect to fewer than twenty-five
(25) shares or the remaining shares covered by the Option if less than
twenty-five. The written notice must be accompanied by the payment of the full
Option price

--------------------------------------------------------------------------------



of such shares. Payment may be in cash or shares of the Company's Common Stock
or a combination thereof to the extent permissible under applicable law;
provided, however, that any payment in shares shall be in strict compliance with
all procedural rules established by the Committee.

7.All rights of the Employee in this Option, to the extent that it has not been
exercised, shall terminate upon the death of the Employee (except as hereinafter
provided) or termination of his employment for any reason other than retirement
because of age, in accordance with the Company's retirement policy, or permanent
and total disability, and in case of such retirement three (3) years from the
date thereof; provided, however, that in the event of the Employee's death his
legal representative or designated beneficiary shall have the right to exercise
all or a portion of the Employee's rights under this Agreement within the time
prescribed for exercise after the death of the Employee as provided herein. The
representative or designee must exercise the Option within one (1) year after
the death of the Employee, and shall be bound by the provisions of the Plan. In
all cases, however, this Option will expire no later than the expiration date
set forth in Paragraph 5.

8.Regardless of any action the Company or Employee's employer (the "Employer")
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding ("Tax-Related Items"),
Employee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by him is and remains the Employee's responsibility and that
the Company and or the Employer (i) make no representations nor undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including the grant, vesting or exercise of this Option, the
subsequent sale of shares acquired pursuant to such exercise and receipt of any
dividends; and (ii) do not commit to structure the terms or the grant or any
aspect of this Option to reduce or eliminate the Employee's liability for
Tax-Related Items. Prior to the exercise of this Option, the Employee shall pay
or make adequate arrangements satisfactory to the Company and or the Employer to
withhold all applicable Tax-Related Items legally payable by the Employee from
Employee's wages or other cash compensation paid to Employee by the Company and
or the Employer or from proceeds of the sale of shares. Alternatively, or in
addition, if permissible under local law, the Company may (1) sell or arrange
for the sale of shares that Employee acquires to meet the withholding obligation
for Tax-Related Items, and or (2) withhold in shares, provided that the Company
only withholds the amount of shares necessary to satisfy the minimum withholding
amount. In addition, Employee shall pay the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Employee's participation in the Plan or Employee's
purchase of shares that cannot be satisfied by the means previously described.
The Company may refuse to honor the exercise and refuse to deliver the shares if
Employee fails to comply with Employee's obligations in connection with the
Tax-Related Items.

9.By accepting the grant of this Option, the Employee acknowledges and agrees
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;
(ii) the grant of this Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;
(iii) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (iv) Employee's participation in the Plan shall not
create a right to further employment with Employer and shall not interfere with
the ability of Employer to terminate the Employee's employment relationship at
any time with or without cause and it is expressly agreed and understood that
employment is terminable at the will of either party, insofar as permitted by
law; (v) Employee is participating voluntarily in the Plan; (vi) this Option is
an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and is outside the
scope of Employee's employment contract, if any; (vii) this Option is not part
of normal or expected compensation or salary for any purposes, including, but
not limited to calculating any severance,

--------------------------------------------------------------------------------



resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments insofar
as permitted by law; (viii) in the event that Employee is not an employee of the
Company, this Option grant will not be interpreted to form an employment
contract or relationship with the Company, and furthermore, this Option grant
will not be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate of the Company; (ix) the future value of the underlying
shares is unknown and cannot be predicted with certainty; (x) if the underlying
shares do not increase in value, this Option will have no value; (xi) if
Employee exercises this Option and obtains shares, the value of those shares
acquired upon exercise may increase or decrease in value, even below the Option
price; (xii) in consideration of the grant of this Option, no claim or
entitlement to compensation or damages shall arise from termination of this
Option or diminution in value of this Option or shares purchased through
exercise of this Option resulting from termination of Employee's employment by
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and Employee irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the terms of this Agreement, Employee shall be deemed
irrevocably to have waived any entitlement to pursue such claim; and
(xiii) notwithstanding any terms or conditions of the Plan to the contrary, in
the event of involuntary termination of Employee's employment (whether or not in
breach of local labor laws), Employee's right to receive options and vest in
options under the Plan, if any, will terminate effective as of the date that
Employee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of "garden leave" or similar period pursuant to local law); furthermore,
in the event of involuntary termination of employment (whether or not in breach
of local labor laws), Employee's right to exercise this Option after termination
of employment, if any, will be measured by the date of termination of Employee's
active employment and will not be extended by any notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
Employee is no longer actively employed for purposes of this Option.

10.Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Employee's personal data as
described in this document by and among, as applicable, the Employer, and the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing Employee's participation in the Plan.
Employee understands that the Company, its Affiliates, its Subsidiaries and the
Employer hold certain personal information about the Employee, including, but
not limited to, name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Employee's favor for the
purpose of implementing, managing and administering the Plan ("Data"). The
Employee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Employee's country or elsewhere and that the
recipient country may have different data privacy laws and protections than
Employee's country. Employee understands that he may request a list with the
names and addresses of any potential recipients of the Data by contacting the
local human resources representative. The Employee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Employee's participation in the Plan, including any requisite transfer of such
Data, as may be required to a broker or other third party with whom the Employee
may elect to deposit any shares acquired upon the exercise of this Option.
Employee understands that Data will be held only as long as is necessary to
implement, administer and manage participation in the Plan. The Employee
understands that he may, at any time, view Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting the local human resources

--------------------------------------------------------------------------------



representative in writing. The Employee understands that refusing or withdrawing
consent may affect the Employee's ability to participate in the Plan. For more
information on the consequences of refusing to consent or withdrawing consent,
Employee understands that he may contact an HP local human resources
representative.

11.The Employee agrees to receive copies of the Plan, the Plan prospectus and
other Plan information, including information prepared to comply with laws
outside the United States, from the Stock Incentive Program Web Site referenced
above and stockholder information, including copies of any annual report, proxy
and Form 10K, from the investor relations section of the HP web site at
www.hp.com. The Employee acknowledges that copies of the Plan, Plan prospectus,
Plan information and stockholder information are available upon written or
telephonic request to the Company Secretary.

12.The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, and may not be modified adversely to the Employee's interest except by
means of a writing signed by the Company and the Employee. This Agreement is
governed by the laws of the state of Delaware.

13.If Employee has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

14.The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


    HEWLETT-PACKARD COMPANY
 
 
By
       

--------------------------------------------------------------------------------

Mark V. Hurd
CEO and President
 
 
By
       

--------------------------------------------------------------------------------

Charles N. Charnas
Vice President, Acting General Counsel and Assistant Secretary

RETAIN THIS AGREEMENT FOR YOUR RECORDS

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(h)(h) nq.doc



HEWLETT-PACKARD COMPANY <PLAN> STOCK OPTION AGREEMENT (NON-QUALIFIED)
